TDCJ Offender Details                                                                             Page 1 of2


    T~XAS OEI?ARTMENT           017 CRIMINA'- JUSTICE         [E) iNillt.i.tt4   Iii   New Offender Search




 Offender Information Details
   Return to Search list



 SID Number:                                 08148327

 TDCJ Number:                                01650624

 Name:                                       ATTERBURY,CHARLES JOSEPH JR

 Race:                                       w
 Gender:                                      M

 DOB:                                         1951-02-09

 Maximum Sentence Date:                      2021-07-29

 Current Facility:                            RAMSEY I

 Projected Release Date:                      2021-07-29

 Parole Eligibility Date:                     2015-07-29

 Offender Visitation Eligible:                YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for avisit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                    Offender is not scheduled for release at this time.

 Scheduled Release Type:                    Will be determined when release date is scheduled.

 Scheduled Release Location:                Will be determined when release date is scheduled.



    Parole Review Information

 Offense History:
    Offense                           Sentence
                      Offense
     Date                               Date
                I                 I               I      I           ~


http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=08148327                   7/14/2015